 

o.cmUUmUGNLlUlUMNN Or UW

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

MAY 31 2019

OLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF GATIFORNIA

BY.
DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

   

5
UNITED STATES OF AMERICA, CASE NO. } :19-MJ-00024-JLT
Plaintiff,
ORDER RE: REQUEST TO
Vv.
JESUS GONZALEZ,
Defendant.

 

 

 

 

SEALING ORDER
Upon application of the United States of America and good cause having been shown,

IT IS HEREBY ORDERED that the complaint and arrest warrant shall be unsealed.

Dated: | fs / Z Ml, Mt

Hon. Barbara A. McAul
U.S. MAGISTRATE J i

UNSEALING ORDER

 

 

 

 
